Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 08/18/21.

The application has been amended as follows: 

(Previously presented) A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, an openable first end, a longitudinally spaced apart second end having the air treatment chamber air outlet and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; and,
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is operable between a stored position is which the vacuum cleaner or extractor is operable to clean a surface and the handle is located a first distance with respect to the second end and a cleaned position in which the moveable member has been translated through at least a portion of the chamber the handle is located a second distance with respect to the second end and the second distance is different to the first distance, wherein, in the stored position, a portion of the driving assembly comprising the handle is longitudinally spaced from the first and second ends of the air treatment chamber and is located adjacent a portion of the vacuum cleaner or extractor and the moveable member is at the second end and wherein the portion of the vacuum cleaner or extractor comprises a dirt collection chamber exterior to the air treatment chamber or a second stage air treatment member downstream from the first air treatment member.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the driving linkage comprises a drive rod and, in the stored position, at least a portion of the drive rod is exterior to the vacuum cleaner or extractor and extends along the portion of the surface cleaning apparatus.
(Previously presented) The vacuum cleaner or extractor of claim 2 wherein the portion of the vacuum cleaner or extractor comprises the dirt collection chamber, which is exterior to the air treatment chamber, the air treatment chamber further comprises a dirt outlet in communication with the dirt collection chamber and the portion of the drive rod is coextensive with a portion of the dirt collection chamber that is longitudinally spaced from the first and second ends of the air treatment chamber.
(Previously presented) The vacuum cleaner or extractor of claim 2 wherein the portion of the vacuum cleaner or extractor comprises the second stage air treatment member.
(Previously presented) The vacuum cleaner or extractor of claim 2 wherein the first air treatment member is a first cyclonic stage and the second stage air treatment member comprises a second cyclonic stage downstream from the first cyclonic stage and the portion of the vacuum cleaner or extractor comprises the second cyclonic stage.
(Previously presented) The vacuum cleaner or extractor of claim 2 further comprising a suction motor housing and the portion of the vacuum cleaner or extractor further comprises the suction motor housing.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the driving linkage has a fixed longitudinal length.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the driving assembly is reconfigurable between the stored position in which the handle is recessed against a portion of the vacuum cleaner or extractor and an operable position in which the handle has been rotated away from the portion of the vacuum cleaner or extractor and the driving assembly is operable to longitudinally translate the moveable member through at least a portion of the chamber.
(Previously presented) The vacuum cleaner or extractor of claim 8 wherein, in the stored position, the handle abuts the portion of the vacuum cleaner or extractor.
(Previously presented) The vacuum cleaner or extractor of claim 8 wherein the driving linkage comprises a longitudinally extending drive rod having a drive rod axis and the handle is rotatable about the drive rod axis.
(Previously presented) The vacuum cleaner or extractor of claim 8 further comprising a stop member operably engageable with the driving assembly to inhibit the handle rotating away from the stored position.  
(Currently Amended) A vacuum cleaner or extractor comprising:
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, a first end, a longitudinally spaced apart second end and a longitudinally extending sidewall, wherein the air treatment chamber air outlet comprises a longitudinally extending porous member having a longitudinally extending porous sidewall; 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; and,
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is operable between a stored position is which the vacuum cleaner or extractor is operable to clean a surface and a cleaned position in which the moveable member has been translated through at least a portion of the chamber, wherein, in the stored position, a portion of the driving assembly comprising the handle is longitudinally spaced from the first and second ends of the air treatment chamber,
wherein the driving linkage comprises a telescoping drive rod wherein, in the stored position, the telescoping drive rod telescoping drive rod 
(Previously presented) The vacuum cleaner or extractor of claim 12 wherein the driving linkage is drivingly connected to the moveable member when the extendable member is in the contracted configuration. 
(Cancelled).
(Cancelled).
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein in the cleaned position, at least a portion of the moveable member is exterior of the air treatment chamber.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the moveable member comprises the cleaning member and the cleaning member is moveable from an operating position in which the cleaning member abuts the second end and a cleaned position in which the moveable member is translated longitudinally away from the second end.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the cleaning member comprises an annular member.
(Previously presented) The vacuum cleaner or extractor of claim 1 wherein the air treatment member comprises a cyclone having a centrally positioned cyclone axis of rotation.
(Currently Amended) A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
a first air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, a first end, a 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall; 
a driving assembly comprising a handle and a driving linkage wherein the driving assembly is rotatable about a longitudinal axis longitudinally translated through at least a portion of the chamber; and,
a resting member that is part of an exterior surface of the vacuum cleaner or extractor wherein, in the stored position the moveable member and the resting member are positioned with respect to each other such that the moveable member is inoperable to move the moveable member and, in an operable position the moveable member and the resting member are positioned with respect to each other such that the driving assembly is operable to longitudinally translate the moveable member through at least a portion of the chamber.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG H BUI/           Primary Examiner, Art Unit 1773